TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00253-CV


                                         J. L., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2021-0494A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In the above cause, appellant J.L. has filed a request for a de novo hearing from

the associate judge’s finding of “aggravated circumstances” under section 262.2015(b)(3)(I) of

the Texas Family Code. It appears that the request was mistakenly filed and docketed in this

Court as a notice of appeal.1 A finding of aggravated circumstances in a parental-termination

case is not a final order, and it does not fall within any of the categories of appealable

interlocutory orders. See Hernandez v. Dep’t of Family & Protective Servs., 392 S.W.3d 188

(Tex. App.–El Paso 2012, no pet.); see also Tex. Civ. Prac. & Rem. Code § 51.014. Accordingly,

we dismiss the appeal for want of jurisdiction.




       1
          This Court requested a response from appellant explaining how this Court may exercise
jurisdiction over this appeal. As of the date of this order, no response has been received
                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: June 29, 2021




                                                2